The exception cannot be sustained. The dower right in the Hanson farm, which the defendant released, belonged, not to her husband, but to her. It could not be conveyed by him, nor taken by his creditors on execution. Drew v. Munsey, Smith (N.H.) 317, 320; Bassett v. Bassett, 10 N.H. 64; Hollowell v. Simonson, 21 Ind. 398. Its value could be ascertained. Jackson v. Edwards, 7 Paige 386, 408; Doty v. Baker, 11 Hun 222, 225; Bartlett v. Van Zandt, 4 Sandf. Ch. 396. It does not appear that she received more than the value of it. Her husband's creditors, being unable to take it *Page 16 
for his debts, were not injured by her receiving a part of the price for which the farm was sold, equal to the value of what she released. If she had not signed the deeds, the sum she received would not have been paid by the purchaser of the farm. If the farm had not been sold, and his creditors had levied executions on it, his interest in it would have been appraised and set off in payment of his debts, not at the value of the farm, but at the value of the farm subject to her right of dower, — the value of the farm less the value of her dower right. Her relinquishment of her right might be a good and valuable consideration for his paying her its value. As against the plaintiff, the validity of the payment, like the validity of his conveyances of property to other persons, depended upon its being free from fraud. Low v. Carter, 21 N.H. 433; Nims v. Bigelow, 45 N.H. 343; Lavender v. Blakstone, 2 Levinz 146, 137; Motley v. Sawyer, 38 Me. 68, 74; Bullard v. Briggs, 7 Pick. 533, 541; Needham v. Sanger, 17 Pick. 500, 509; Garlick v. Strong, 3 Paige 440; Doty v. Baker, 11 Hun 222; Smart v. Haring, 14 Hun 276; Quarles v. Lacy, 4 Munf. 251; Blanton v. Taylor, Gilmer 209; Taylor v. Moore, 2 Rand. (Va.) 563; Hale v. Plummer, 6 Ind. 121; Hollowell v. Simonson, 21 Ind. 398; Ward v. Crotty, 4 Met. (Ky.) 59; Marshall v. Hutchinson, 5 B. Mon. 298, 307; Woodson v. Pool, 19 Mo. 340, Wright v. Stanard, 2 Brock. 311; 2 Kent Com. 174; 2 Story Eq., s. 1372; Atherly Mar. Set. 162; 1 Bishop Mar. Women, ss. 720, 722-725, 758.
Judgment on the verdict.
ALLEN, J., did not sit: the others concurred.